113 F.3d 527
Horace JEFFERY, Plaintiff-Appellant,v.Unknown WALKER, Correctional Officer, Beto I, Defendant-Appellee.
No. 96-40709

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 14, 1997.
Horace Jeffery, Amarillo, TX, pro se.
Jane Catherine Gillis, Office of the Atty. Gen. of Texas, Austin, TX, for Defendant-Appellee.
Appeal from the United States District Court for the Eastern District of Texas.
Before JONES, DeMOSS and PARKER, Circuit Judges.
PER CURIAM:


1
The magistrate judge denied as unnecessary a motion by Horace Jeffery, Texas prisoner # 669340, for leave to proceed in forma pauperis (IFP) on appeal.  The magistrate judge did not conduct the financial screening directed by the Prison Litigation Reform Act (PLRA).  Section 1915(b) of Title 28 provides:


2
(1) If a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.  The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of 20 percent of the greater of--


3
(A) the average monthly deposits to the prisoner's account;  or


4
(B) the average monthly balance in the prisoner's account for the 6-month period immediately preceding the filing of the complaint or notice of appeal.(2) After payment of the initial partial filing fee, the prisoner shall be required to make monthly payments of 20 percent of the preceding month's income credited to the prisoner's account.


5
A prisoner who seeks to proceed IFP on appeal must obtain leave to so proceed despite proceeding IFP in the district court.  Jackson v. Stinnett, 102 F.3d 132, 136 (5th Cir.1996).


6
We hold that the financial screening and assessment procedures of the PLRA regarding appellate filing fees are to be conducted by the district courts.  When a district court grants a prisoner leave to proceed IFP on appeal, the district court must assess the initial partial filing fee and order payment of the remainder of the filing fee as directed by the PLRA.


7
Accordingly, Jeffery's case is REMANDED to the district court so that the magistrate judge may order the payment of the appellate filing fee pursuant to § 1915(b).  After this determination is made, the district court shall return the case to this court for further proceedings.


8
REMANDED.